PER CURIAM.
This bill in , equity sought to have the proceeds of certain accounts collected, and certain personal property, sold, which came into the hands of the receiver of an- insolvent company, decreed to belong to the plaintiff in such bill. He alleged such accounts and property had been assigned to him. The receiver claimed-the assignment was an attempt to give the plaintiff an unlawful preference, and that, neither -the accounts nor the property were ever taken possession of by the plaintiff.. The case was heard by the judge below, the facts found, and a decree was entered discharging the bill.
The testimony was voluminous, and the law and proofs were discussed at full length by the trial judge. As the case stands on its own facts, as no principles or precedents are involved, and we find no error in the court’s decree, we limit ourselves to affirming the case on the trial judge’s opinion.